DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data format (i.e. physical implementation) of the “label for choreography” and “reference footprint for choreography”, as recited in claims 1, 13 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	The features of creating “a label for choreography” and “a reference footprint for choreography”, as recited in claims 1, 13 and 18, contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To be more specific, the data format or physical implementation of the “label for choreography” and “reference footprint for choreography” were not disclosed anywhere throughout the entire specification, as originally filed, for enablement of the claimed invention.
 	Claims 2-12, 14-17, 19 and 20 are rejected for depending on claims 1, 13 and 18, respectively.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 recites the limitation "the deviations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim when the claim depends on claim 7.  The proper claim dependency should be changed to claim 8 instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in Pub. No. US 2017/0118165 A1, in view of Choi et al. in Pub. No. US 2015/0023236 A1, hereinafter referred to as Choi.
 	Referring to claim 1, by broadly interpreting the “Events or Information Context database” (310b) as the claimed “label for a choreography” and “Context database” (310d) as the claimed “reference footprint for the choreography”, Kumar discloses a method comprising: creating, by a controller (15), a label for a choreography comprising a sequence of frames to be exchanged between two wireless communication devices (12 and 17a); creating a reference footprint for the choreography, the reference footprint comprising, for each frame of the sequence of frames, a frame type, an information element for the frame type, and a bit value for the information element; sending the reference footprint to one of the two wireless communication devices; and receiving, from the one of the two wireless communication devices in response to the choreography being triggered, a plurality of frames exchanged between the two wireless communication devices associated with the choreography and an outcome for the choreography (paragraphs [0019], [0073], [0089]-[0090], [0094]-[0095] and FIGs. 1 & 4).
 	Kumar differs from the claim, it does not disclose that the frames exchanged occur between a first access point and a first client device, which is well known in the art and commonly adopted in wireless communications field for providing conventional WLAN communication system.  Choi, for example, from the similar field of endeavor, teaches such conventional feature (paragraphs [0038]-[0039], [0063]-[0065], and FIG. 1).
 	Referring to claim 2, Kumar in view of Choi disclose that receiving the outcome of the choreography comprises receiving the outcome comprising successful completion of the choreography (paragraph [0065] in Choi).

 	Referring to claim 4, Kumar in view of Choi disclose further step, comprising: incorporating the different information element and the different bit value in the reference footprint of the choreography (paragraphs [0089]-[0090] in Kumar).
 	Referring to claim 5, Kumar in view of Choi disclose that receiving the outcome of the choreography comprises receiving the outcome comprising failed completion of the choreography (paragraph [0065] in Choi).
 	Referring to claim 6, Kumar in view of Choi disclose further step, comprising: parsing the received plurality of frames to determine a failure reason from a predetermined list of failure reasons for the failed completion of the choreography (paragraph [0091] in Kumar, paragraph [0065] in Choi).
 	Referring to claim 13, claim 13 is rejected for substantially identical reason as claim 1, except the claim is in an apparatus claim format, comprising: a memory storage and a processing unit (FIG. 3 in Kumar).
 	Referring to claim 14, claim 14 is rejected for substantially the same reasons as combination of claims 5 and 6, except the claim is in an apparatus claim format, comprising: a memory storage and a processing unit (FIG. 3 in Kumar).

 	Referring to claim 18, claim 18 is rejected for substantially identical reason as claim 1, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi).
 	Referring to claim 19, claim 19 is rejected for substantially the same reasons as combination of claims 5 and 6, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi).
Claims 7-9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi as applied to claims 1 and 18 above, and further in view of Adachi et al. in Pub. No. US 2013/0230040 A1, hereinafter referred to as Adachi.
 	Referring to claim 7, Kumar in view of Choi fail to disclose further step, comprising categorizing a last frame of the plurality of frames to be at least one of: originated from at least one of the first access point and a second access point; a request or a question and no response was received; a response for which further exchange was expected, but not received; and a state report expected to trigger a new exchange, which is also well known in the art and commonly applied in wireless communications field for providing conventional data flow control purpose.
 	Adachi, for example, also from the similar field of endeavor, teaches such conventional feature (paragraph [0115]).
 	Referring to claim 8, Kumar in view of Choi and Adachi disclose further step, comprising identifying deviations in the last frame of the plurality of frames from the sequence of frames (paragraph [0115] in Adachi).

 	Referring to claim 12, Kumar in view of Choi and Adachi disclose that categorizing the last frame of the plurality of frames comprises categorizing the last frame of the plurality of frames in response to being unable to determine a failure reason from a predetermined list of failure reasons for the failed completion of the choreography (paragraph [0065] in Choi, paragraph [0115] in Adachi).
 	Referring to claim 20, claim 20 is rejected for substantially same reason as claim 7, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi and Adachi, as applied to claims 1 and 7 above, and further in view of Chiu et al. in Pub. No. US 2002/0071421 A1, hereinafter referred to as Chiu.
 	Referring to claim 10, Kumar in view of Choi and Adachi fail to disclose further step, comprising, in response to determining that the last frame of the plurality of frames originated from the first access point, and in response to determining that the last frame originated from the first access point, sending an alert to an administrator of the first access point, which is also well known in the art and commonly applied in wireless communications field for conventional data 
 	Referring to claim 11, Referring to claim 10, Kumar in view of Choi, Adachi and Chiu disclose further step, comprising, in response to determining that the last frame of the plurality of frames originated from the first client device: sending a trigger to the first access point to collect one or more characteristics of the client device; receiving the one or more characteristics of the first client device; determining a second client device with the successful completion of the choreography; and sending an alert to an administrator, the alert comprising the one or more characteristics of the first client device along with an indication that the first client device failed completion of the choreography, and comparable characteristics of the second client device along with the indication that the second client device successfully completed the choreography (paragraphs [0089]-[0090] in Kumar, paragraph [0065] in Choi, paragraph [0033] and FIG. 4 in Chiu).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi as applied to claim 13 above, and further in view of Achin et al. in Pub. No. US 2018/0060738 A1, hereinafter referred to as Achin.
 	Referring to claims 15 and 16, Kumar in view of Choi fail to disclose that the processing unit being operative to create the reference footprint for the choreography comprises the processing unit being operative to create the reference footprint for the choreography using a random forest process or using a directed graph, both of which are also well known in the art and commonly adopted in wireless communications field for providing conventional footprint creation schemes.  Achin, for example, also from the similar field of endeavor, teaches such .
Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. 
 	In the remarks, regarding the objection to the drawings and the rejection under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first & second paragraphs, the applicant merely stated that “Claims 1, 13, and 18 have been amended, and the amendments overcome the objection/rejection and add no new matter”, which is improper and non-responsive.
 	Regarding the rejection under 35 U.S.C. 103, the applicant mainly argued that Figure 1 of Kumar shows an overall system architecture. (See paragraph [0031]).  Figure 4 of Kumar shows request and response messages in a timing sequence initiated by a host's request to create a new event. (See paragraph [0034]).  Kumar provides a system and method for sharing, synchronization and control of shared information within an information sharing context using a mobile electronic device. (See paragraph [0019]).  Kumar provides a system and method for creating and managing the Information Context associated with an Event efficiently and effectively by using a mobile electronic device. (See paragraph [0019]).  Kumar further provides and manages different levels of user privileges and permissions for each user participating within each information context created in the system for the purpose of sharing and exchanging information among the Participants within an information context associated with an Event. (See paragraph [0019]).  Kumar's system uses a central controller and client application on the mobile 
electronic device connected to the internet network wherein central controller and client application exchange request and response messages over the network for sending and receiving 
electronic devices of users in the context of an event. (See paragraph [0073]).  In Kumar, users communicate with the central controller using a client application on the mobile electronic device. (See paragraph [0073]).  Kumar's central controller and the client application exchange request and response messages over the electronic communication network that allows remote method invocation based on the request and response messages. (See paragraph [0073]).  Figure 4 of Kumar with continued reference to FIG. 1 shows the sequence of messages and actions that take place among the event creator, central controller and guests. (See paragraph [0089]). First, Kumar's event creator 10 sends a request message 400 to the central controller to create a new event. (See paragraph [0089]).  In Kumar, message between the central controller and client application are exchanged in a byte stream that is sent over the communication network. (See paragraph [0090]).  Figure 14 of Kumar describes the structure and format of the messages exchanged between central controller and client application in preferred embodiment. (See paragraph [0090]).  In Kumar, each message contains the following information elements: a message identifier, 1400, is a number that is auto incremented every time a message is sent or received by the client application or central controller; information elements 1402 and 1403 contain the contact information of the sender and the associated user identifier as determined by the central controller respectively. (See paragraph [0090]).  Kumar's iinformation elements 1404 
 	Nowhere does Kumar suggest or disclose: (a) creating a label for a choreography, the choreography having a predetermined sequence of frames to be exchanged between a first access point and a first client device; (b) creating a reference footprint for the choreography, the reference footprint having, for each frame of the predetermined sequence of frames, a frame type, an information element for the frame type, and a bit value for the information element; (c) sending the reference footprint to the first access point; or (d) receiving, from the first access point in response to the choreography being triggered, a plurality of frames exchanged between the first access point and the first client device associated with the choreography.  Rather, Kumar merely discloses messages which contains information elements such as a message identifier which is a number that is auto incremented every time a message is sent or received by the client application or central controller and a contact information of the sender and the associated user 
 	The examiner respectfully disagrees for the following reasons:
 	First, the terms of “a label for choreography” and “a reference footprint for choreography” were not shown or defined either in the drawings or claims or specification regarding their formats or physical implementation.  Therefore, the examiner is entitled to interpret these terms broadly.
 	Second, by broadly interpreting the “Events or Information Context database” (310b) as the claimed “label for a choreography” and “Context database” (310d) as the claimed “reference footprint for the choreography”, Kumar discloses a method comprising: creating, by a controller (15), a label for a choreography (paragraph [0081]), comprising a sequence of frames to be exchanged between two wireless communication devices (12 and 17a); creating a reference footprint for the choreography (paragraph [0085]), the reference footprint comprising, for each frame of the sequence of frames, a frame type (1406), an information element for the frame type (1407B), and a bit value for the information element (1407A); sending the reference footprint to one of the two wireless communication devices (403, 406); and receiving, from the one of the two wireless communication devices in response to the choreography being triggered, a plurality of frames exchanged between the two wireless communication devices associated with the choreography and an outcome for the choreography (405, 408).
 	In view of the above reasoning, the examiner believes that the objection to the drawings, rejections under 112(a) & 112(b) and 103, all should be sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bajic et al. and Huang et al. are additionally cited to show the common feature of conventional data frame format with sequence number, message type and information elements (IEs) similar to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465